DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference 34 in figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: “a locking portion located on a proximal end side of the cylindrical body” in claim 1.  The structure provided for a locking portion is given in claim 3 and therefore, will be used to interpret the locking portion. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (Foreign Patent EP 3042678 A1) in view of Okihara (Foreign Patent EP 2832391 A1).
Regarding Claim 1, Horiuchi discloses A syringe assembly (Fig. 2) comprising: a syringe barrel (Fig. 2, syringe barrel main body 12) comprising, at a distal end (Col. 5, lns. 24-25) thereof, a cylindrical portion (Fig. 2, cylindrical tip 22) comprising a female luer (Fig. 2, female lure 23) to which a male luer is connectable (Col. 2, lns. 4-8); and a cap (Fig. 2, cap 14) attached to the syringe barrel (Fig. 2, syringe barrel main body 12), the cap (Fig. 2, cap 14) comprising: a cylindrical cap cover (Fig. 2, main body 34), and a plug (Fig. 2, elastic member 32) fixed inside the cap cover (Fig. 2, main body 34), the plug (Fig. 2, elastic member 32) sealing an opening of the cylindrical portion in a liquid- tight manner (Col. 4, lns. 24-28), wherein the cap cover (Fig. 2, main body 34) comprises: a cylindrical body (Fig. 2, main body 34) to which the plug (Fig. 2, elastic member 32) is fixed (Col. 5, lns. 15-19), covering the cylindrical portion (Col. 4, lns. 24-28).  But Horiuchi does not disclose a locking portion located on a proximal end side of the cylindrical body, and connecting portions connecting the cylindrical body and the locking portion in a breakable manner; wherein the cylindrical portion comprises, at an outer peripheral surface thereof, at least one protruding portion that restricts movement of the locking portion in a distal end direction with respect to the cylindrical portion; wherein a distance from a distal end of the cylindrical portion to a distal end of the at least one protruding portion in an axial direction of the cylindrical portion is in a range of 5 mm to 10 mm; nor 
	However, Okihara does teach the limitations of a locking portion (Fig. 4, mounting portion 8 of Okihara) located on a proximal end side of the cylindrical body (Fig. 4, disc shape base portion 71 of Okihara), and connecting portions (Fig. 5, thin portion 91, Col. 12, lns. 3-7 of Okihara) connecting the cylindrical body (Fig. 4, disc shape base portion 71 of Okihara) and the locking portion (Fig. 4, mounting portion 8 of Okihara) in a breakable manner (Col. 12, lns. 3-7 of Okihara); wherein the cylindrical portion (Fig. 3, lock adapter 6 of Okihara) comprises, at an outer peripheral surface thereof, at least one protruding portion (Fig. 4, mountain portion 630 of Okihara) that restricts movement of the locking portion (Fig. 4, mounting portion 8 of Okihara) in a distal end direction with respect to the cylindrical portion (Col. 11, lns. 46-55 of Okihara).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Horiuchi by incorporating the teachings of Okihara such that a locking portion is located on a proximal end side of the cylindrical body, with connecting portions connecting the cylindrical body and the locking portion in a breakable manner and that the locking portion movement is restricted by at least one protruding portion in a distal end direction with respect to the cylindrical portion to provide an easy confirmation that the syringe has already been unsealed (Col. 12, lns. 21-22 of Okihara).
Furthermore, Horiuchi as modified by Okihara does not teach wherein a distance from a distal end of the cylindrical portion to a distal end of the at least one protruding portion in an 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Horiuchi as modified by Okihara to have the distance from a distal end of the cylindrical portion to a distal end of the at least one protruding portion in an axial direction of the cylindrical portion is in a range of 5 mm to 10 mm since it has been held that “where the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Horiuchi as modified by Okihara would not operate differently with the claimed distance and since the distal end of the cylindrical portion and the distal end of the at least one protruding portion is intended to reside within the cap having a distance between the distal end of the cylindrical portion and the distal end of the at least one protruding portion with an approximate distance of 5 mm to 10 mm, the device would function appropriately having the claimed distance.  Further, the applicant places no criticality on the distance range of a male luer with respect to the claimed range of the female luer, indicating simply that the male luer can be securely connected to the cylindrical portion (paragraph [0006] of instant application). 
Regarding Claim 2, Horiuchi in view of Okihara teaches the syringe assembly according to claim 1, Horiuchi further discloses wherein: the at least one protruding portion (Fig. 2, projections 30 of Horiuchi) is located between the cylindrical body (Fig. 2, main body 34 of Horiuchi), except where the at least one protruding is located between the cylindrical body and the locking portion.
However, Okihara does teach the limitation of wherein: the at least one protruding portion (Fig. 4, mountain portion 630 of Okihara) is located between the cylindrical body (Fig. 4, disc shape base portion 71 of Okihara) and the locking portion (Fig. 4, mounting portion 8 of Okihara).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Horiuchi by incorporating the teachings of Okihara such that the at least one protruding portion is located between the cylindrical body and the locking portion to provide an easy confirmation that the syringe has already been unsealed (Col. 12, lns. 21-22 of Okihara). 
Regarding Claim 3, Horiuchi in view of Okihara teaches The syringe assembly according to claim 2, Horiuchi further discloses wherein: the at least one protruding portion (Fig. 2, projections 30 of Horiuchi) comprises two protruding portions (Fig. 2, projections 30 of Horiuchi) provided at positions 180 degrees out of phase in a circumferential direction (Fig 2 of Horiuchi) of the cylindrical portion (Fig. 2, cylindrical tip 22 of Horiuchi); except the locking portion has an annular shape, and an inner diameter of the locking portion is smaller than a distance between protruding ends of the protruding portions in a radial direction of the cylindrical portion.
(Fig. 4, mounting portion 8 of Okihara) having an annular shape (Fig. 4 of Okihara), and an inner diameter (See Examiner's Annotated Figure 1 below) of the locking portion (Fig. 4, mounting portion 8) is smaller than a distance between protruding ends of the protruding portions (Fig. 4, mountain portion 630 of Okihara) in a radial direction of the cylindrical portion (Fig. 3, lock adapter 6 of Okihara).

    PNG
    media_image1.png
    211
    682
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1 based on Okihara
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Horiuchi to incorporate the teachings of Okihara to have the locking portion having an annular shape, an inner diameter of the locking portion that is smaller than the distance between protruding ends of the protruding portions in a radial direction of the cylindrical portion to provide an easy confirmation that the syringe has already been unsealed (Col. 12, lns. 21-22 of Okihara).
Regarding Claim 4, Horiuchi in view of Okihara teaches the syringe assembly according to claim 3, however Horiuchi does not disclose wherein: the connecting portions are located between the two protruding portions in the circumferential direction of the cylindrical portion.
However, Okihara does teach this limitation wherein: the connecting portions (Fig. 5, thin portion 91 of Okihara) are located between the two protruding portions (Fig. 4, mountain 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Horiuchi to incorporate the teachings of Okihara to have the connecting portions located between the two protruding portions in the circumferential direction of the cylindrical portion to provide an easy confirmation that the syringe has already been unsealed (Col. 12, lns. 21-22 of Okihara). 
Regarding Claim 5, Horiuchi in view of Okihara teaches the syringe assembly according to claim 1, Horiuchi further discloses wherein: the cylindrical portion (Fig. 2, cylindrical tip 22 of Horiuchi) comprises an annular portion (See Examiner's Annotated Figure 2) at the outer peripheral surface thereof; and the at least one protruding portion (Fig. 2, projections 30 of Horiuchi) extends from the annular portion (See Examiner's Annotated Figure 2 below).

    PNG
    media_image2.png
    141
    315
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2 based on Horiuchi
Regarding Claim 6, Horiuchi in view of Okihara teaches the syringe assembly according to claim 5, Horiuchi does not disclose wherein: an inner diameter of the locking portion is larger than an outer diameter of the annular portion.
However, Okihara does teach the limitation wherein: an inner diameter (See Examiner's Annotated Figure 1 above) of the locking portion (Fig. 4, mounting portion 8 of Okihara) is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Horiuchi by incorporating the teachings of Okihara such that an inner diameter of the locking portion is larger than an outer diameter of the annular portion to provide an easy confirmation that the syringe has already been unsealed (Col. 12, lns. 21-22 of Okihara).
Regarding Claim 7, Horiuchi in view of Okihara teaches the syringe assembly according to claim 1, but Horiuchi does not disclose wherein: the connecting portions are arranged in a circumferential direction of the cap cover.
However, Okihara does teach the limitation wherein: the connecting portions (Fig. 5, thin portion 91 of Okihara) are arranged in a circumferential direction (Col. 10, lns. 57-Col. 11, ln. 3 of Okihara) of the cap cover (Fig. 3, disk-shaped base portion 71 of Okihara). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Horiuchi by incorporating the teachings of Okihara such that the connecting portions are arranged in a circumferential direction of the cap cover to provide an easy confirmation that the syringe has already been unsealed (Col. 12, lns. 21-22 of Okihara). 
Regarding Claim 8, Horiuchi in view of Okihara teaches the syringe assembly according to claim 1, but Horiuchi does not disclose wherein: a thickness of each connecting portions along a radial direction of the cap cover is smaller than a thickness of a sidewall of the cylindrical body.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Horiuchi by incorporating the teachings of Okihara such that the thickness of each connection portions along a radial direction of the cap cover is smaller than a thickness of a sidewall of the cylindrical body to provide an easy confirmation that the syringe has already been unsealed (Col. 12, lns. 21-22 of Okihara).
Regarding Claim 9, Horiuchi in view of Okihara teaches the syringe assembly (20) according to claim 1, Horiuchi wherein: the cylindrical body (Fig. 2, main body 34 of Horiuchi) comprises a female thread (Fig. 4, female screw 45 of Horiuchi) located at an inner peripheral surface (Fig. 4, inner periphery of the cover 50 of Horiuchi) thereof; and the cylindrical portion (Fig. 2, cylindrical tip 22 of Horiuchi) comprises a male thread (Fig. 2, engagement projections 27 of Horiuchi) located at the outer peripheral surface (Col. 5, lns. 35-40 of Horiuchi) thereof and screwed to the female thread (Col. 5, lns. 35-40 of Horiuchi).
Regarding Claim 10, Horiuchi in view of Okihara teaches the syringe assembly according to claim 1, but Horiuchi does not disclose wherein: the locking portion comprises a restriction portion that is engaged with the at least one protruding portion in the circumferential direction 
However, Okihara does teach the limitation wherein: the locking portion (Fig. 4, mounting portion 8 of Okihara) comprises a restriction portion (Fig. 4, projections 81 of Okihara) that is engaged with the at least one protruding portion (Fig. 4, mountain portion 630 of Okihara) in the circumferential direction of the cap cover (Fig. 3, disk-shaped base portion 71 of Okihara), and that restricts movement of the locking portion (Fig. 4, mounting portion 8 of Okihara) in a rotational direction (Col. 6, lns. 44-55 of Okihara) with respect to the cylindrical portion (Fig. 3, lock adapter 6 of Okihara).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Horiuchi by incorporating the teachings of Okihara such that the locking portion comprises a restriction portion that is engaged with the at least one protruding portion in the circumferential direction of the cap cover, and that restricts movement of the locking portion in a rotational direction with respect to the cylindrical portion to provide an easy confirmation that the syringe has already been unsealed (Col. 12, lns. 21-22 of Okihara).
Regarding Claim 11, Horiuchi in view of Okihara teaches the syringe assembly (20) according to claim 10, but Horiuchi does not disclose wherein: in an unopened state of the cap, the cap is attached to the syringe barrel only by engagement of the locking portion with the at least one protruding portion.
However, Okihara does teach this limitation wherein: in an unopened state (Figure 4 of Okihara) of the cap (Fig. 3, cap body 7 of Okihara), the cap (Fig. 3, cap body 7 of Okihara) is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Horiuchi by incorporating the teachings of Okihara such that the in an unopened state of the cap, the cap is attached to the syringe barrel only by engagement of the locking portion with the at least one protruding portion to provide an easy confirmation that the syringe has already been unsealed (Col. 12, lns. 21-22 of Okihara).
Regarding Claim 12, Horiuchi in view of Okihara teaches the syringe assembly (20) according to claim 1, but Horiuchi does not disclose wherein: the cap comprises a guide configured to guide the cylindrical body in the distal end direction when the cylindrical body is rotated relative to the cylindrical portion.
However, Okihara does teach this limitation wherein: the cap (Fig. 3, cap body 7 of Okihara) comprises a guide (Fig. 4, projections 81 of Okihara) configured to guide (Col. 10, lns. 32-44 of Okihara) the cylindrical body (Fig. 3, disk-shaped base portion 71 of Okihara) in the distal end direction when the cylindrical body (Fig. 3, disk-shaped base portion 71 of Okihara) is rotated (Col. 6, lns. 44-55 of Okihara) relative to the cylindrical portion (Fig. 3, lock adapter 6 of Okihara).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Horiuchi by incorporating the teachings of Okihara such that the cap comprises a guide configured to guide the cylindrical 
Regarding Claim 13, Horiuchi in view of Okihara teaches a syringe assembly according to claim 1, and Horiuchi further discloses a prefilled syringe (Col. 4, lns. 24-28 of Horiuchi) comprising: the syringe assembly according to claim 1; a medicine with which the syringe barrel (Fig. 2, syringe barrel main body 12 of Horiuchi) of the syringe assembly is filled (Col. 4, lns. 24-28 of Horiuchi); and a gasket (Fig. 1, gasket 16 of Horiuchi) that is slidable in the syringe barrel in a liquid-tight manner in an axial direction (Col. 4, lns. 24-28 of Horiuchi).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/LUKE J. EFTA/Examiner, Art Unit 3783   
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783